Case: 1:20-cv-03491 Document #: 24-1 Filed: 07/17/20 Page 1 of 2 PagelD #:169

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

 

 

EASTERN DIVISION

OUYEINC LTD.,

Plaintiff, Case No.: 1:20-cv-03491
v. Judge John Virginia M. Kendall
INDIVIDUALS, PARTNERSHIPS, AND Magistrate Judge Sheila M. Finnegan
UNINCORPORATED ASSOCIATIONS
ON SCHEDULE "A",

Defendants.

 

 

DECLARATION OF QIAOLIN ZHANG

I, QIAOLIN ZHANG, declare as follows:

ile

May name is QIAOLIN ZHANG. I operate the online store hosted on JOOM.com under the

username Sanmubo Hat

2s I am over eighteen (18) years of age. I make this Declaration based on my personal
knowledge.

3. I have read this declaration fully and completely before signing it. | understand its contents.

4, I live at Minzhijiedao Huaxingdasha708, Longhuaxinqu,Shenzhenshi,Guangdong, China.

5: I have never traveled to the United States.

6. | have no offices, employees, or agents in Illinois.

Ts I do not own, use, or possesses any real or personal property in Illinois.

8. | have never paid taxes in Illinois.

9. I have never filed a lawsuit in Illinois.

10. | have never held any bank accounts in Illinois.
 

Case: 1:20-cv-03491 Document #: 24-1 Filed: 07/17/20 Page 2 of 2 PagelD #:170

Li;

12.

13.

14.

15.

I have never warehoused or stored inventory in Illinois.

I have never directed advertising or marketing towards Illinois.

I have never contracted with any internet service provider located in Illinois.

I have never purchased goods or services from any entities or individuals located in Illinois.

I understand that I have been accused of selling counterfeit products associated with U.S.

Trademark Registration No. 6,033,871, 6,033,730, and 6,033,750, collectively the “Pro-Wax100

Marks.”

16.

I have never sold any product with the “Pro-Wax100 Marks” trademark in Illinois.

I declare under penalties of perjury of the laws of the United States of America that the above is true

and correct within my best knowledge.

Date: 07/13/2020 ws Qiholin 2HAM

QIAOLIN ZHANG
